 


109 HR 2923 IH: Families Learning and Understanding English Together Act of 2005
U.S. House of Representatives
2005-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2923 
IN THE HOUSE OF REPRESENTATIVES 
 
June 15, 2005 
Mr. Grijalva (for himself and Ms. Ros-Lehtinen) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To improve the literacy and English skills of limited English proficient individuals, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Families Learning and Understanding English Together Act of 2005. 
2.FindingsThe Congress finds the following: 
(1)The Census Bureau reports that 17.9 percent of United States households speak a language other than English at home. 
(2)Many parents in many recently-immigrated families speak little to no English, possess low literacy skills in their native language due to limited education, and frequently struggle to assist their children’s English language development. 
(3)The United States is a nation of immigrants, and even today, according to the 2004 update of the Census, over 34,000,000 individuals who live in the United States were born outside the country. 
3.Purpose The purpose of this Act is to improve the educational, social, and economic advancement of families with limited English proficient individuals in need of literacy skills by expanding and enhancing family literacy services for such families. 
4.Competitive Grant Program 
(a)Program authorizedFrom funds made available pursuant to section 8, and after reserving funds under section 5, the Secretary may award grants to family literacy providers to provide, directly or through a contract with another provider, family literacy services designed for families with limited English proficient individuals. Each grant under this Act shall be for a period of 1 year and may be renewed for a total of 5 additional years. 
(b)ApplicationFamily literacy providers who desire to receive a grant under this Act shall submit an application at such time, containing such information, and in such manner as the Secretary may require. Such application shall include the following: 
(1)An assurance that services provided with funds under this Act shall be provided to the hardest-to-reach populations, including populations with the greatest economic and social need. 
(2)A description of the services that will be provided with funds under this Act, including how the services will be based on scientifically based reading research. 
(3)A description of the outcome measures, consistent with section 6, that are based on scientifically based research and will be employed by the family literacy provider to measure the effectiveness of services provided with funds under this Act. 
(4)An assurance that, in providing family literacy services through the grant, the family literacy provider will collaborate with one or more of the following: 
(A)A local educational agency. 
(B)An elementary school. 
(C)A secondary school. 
(D)A nonprofit entity. 
(c)Grant amountThe amount of a grant under this Act for a fiscal year shall not be less than $150,000 or more than $1,000,000. 
(d)Matching fundsThe Secretary may not award a grant under this Act to an applicant unless the applicant agrees to provide, from funds derived from non-Federal sources, matching funds in an amount that is not less than 20 percent of the amount of the grant. Such matching funds may be provided in the form of in-kind contributions. 
(e)Services requirementsFamily literacy services under this Act shall be provided in sufficient intensity in terms of hours, and shall be of sufficient duration, to make sustainable changes in a family and shall integrate all of the following activities: 
(1)Interactive literacy activities between parents and their children. 
(2)Training for parents regarding how to be the primary teacher for their children and full partners in the education of their children. 
(3)Parent literacy training that leads to economic self-sufficiency. 
(4)An age-appropriate education to prepare children for success in school and life experiences. 
(f)Special ruleFamily literacy services under this Act may be provided to a family only if— 
(1)each parent in the family has attained 16 years of age; and 
(2)the family has at least one child from birth who has not yet attained 8 years of age. 
5.Reservations 
(a)Technical assistance and trainingFrom funds made available pursuant to section 8 for a fiscal year, the Secretary shall reserve $3,000,000 to provide, directly or through a grant, contract, or cooperative agreement with an entity that has experience in the development and operation of successful family literacy services programs, technical assistance and training for the purpose of— 
(1)assisting grantees that provide family literacy services to improve the quality of such services; and 
(2)enabling grantees that demonstrate the effective provision of family literacy services, based on improved outcomes for children and their parents, to provide technical assistance and training to other agencies and to service providers that work in collaboration with such agencies to provide family literacy services. 
(b)EvaluationFrom funds made available pursuant to section 8 for a fiscal year, the Secretary shall reserve not more than 2 percent of such funds for the purpose of conducting an annual evaluation of the grant program conducted under this Act.  Such evaluation shall be used by the Secretary— 
(1)for program improvement; 
(2)to further define the program's goals and objectives; and 
(3)to determine program effectiveness. 
6.Outcome measuresThe Secretary shall require each family literacy provider receiving a grant under this Act to meet culturally appropriate and competent outcome measures described in the provider’s application under section 4, including outcome measures with respect to— 
(1)acquisition of the English language, including improved educational levels; 
(2)improved parenting and life skills; 
(3)the improved ability of parents with limited English proficiency to effectively interact with officials of the schools their children attend; 
(4)reduced dependency on welfare; 
(5)increased employment opportunities or hours; 
(6)improved developmental skills and independent learning of the children; and 
(7)increased parental participation in their children’s education and home environments that are supportive of educational endeavors. 
7.DefinitionsFor purposes of this Act: 
(1)Application of ESEA termsThe terms elementary school, limited English proficient, local educational agency, scientifically based research, and secondary school have the meanings given such terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). The term scientifically based reading research has the meaning given such term in section 1208 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6368).  
(2)Family literacy providerThe term family literacy provider means an entity that— 
(A)is located in a geographic area containing at least one public elementary school or secondary school with a majority enrollment of children with limited English proficiency; and 
(B)is one of the following: 
(i)A current grantee under subpart 3 of part B of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6381 et seq.) (commonly referred to as William F. Goodling Even Start Family Literacy Programs), the Head Start Act (42 U.S.C. 9831 et seq.), or any other Federal or State early childhood program. 
(ii)An adult education provider. 
(iii)A local educational agency. 
(iv)A public or private nonprofit agency. 
(v)Another entity that has the demonstrated ability to provide family literacy services to adults and families.  
(3)SecretaryThe term Secretary means the Secretary of Education. 
8.Authorization of appropriations There is authorized to be appropriated to carry out this Act $50,000,000 for each of fiscal years 2006 through 2011. 
 
